Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16771295, entitled: Charging Station for Telecommunications Devices, Particularly for Wireless Charging Devices, filed on 06/10/2020.  Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 2 will be understood to recite: “a longitudinal axis,” in line 2.

Claim 6 recites the limitation "the face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the claim is drawn to an upper, lower, or side face of the platform 5.  For Examination purposes, the claim will be understood to recite: “…where the platform further comprises a face, and has an opening…”
Claim 12 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, since “the devices” have not been positively recited in claims 1 or 11, claim 1 will be understood to positively introduce devices, which are mounted on the charging station.
Further, claims 6 and 12 discloses that, “…the adapters partly pass through the receptacles for devices…”  However, as shown in Fig. 26, and discussed on pg. 11, lines 27-29 of the instant application, the adapters 47,48 appear to pass through the grooves 38,39.  For Examination purposes, the adapters will be understood to partially pass through grooves on the upper surface of the platform, as disclosed I the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 20180219392 to Dittrich (which corresponds to DE 202015103714).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Dittrich discloses a charging station 1 for telecommunications equipment, tablet computers, small electronic devices such as watches, etc. 53, with a platform 2 having several webs 30 parallel to each other, below which supply cables 5,28 and connectors 6 can be placed to connect to the appropriate charger(as seen in Fig. 4), where at least one receptacle 8” for a charger 8 is provided on the underside 34 of the platform 2.  
Regarding claim 2, Dittrich discloses the charging station 1, where a longitudinal axis of the receptacle 8” is arranged parallel to the webs (as seen in Fig. 4 below).  
Regarding claim 11, Dittrich discloses the charging station 1, where adapters 36,11 are positioned on the underside 34 of the platform 2 (as seen in Fig. 7).  
Regarding claim 12, Dittrich discloses the charging station 1, where the adapters 36,11 partly pass through grooves 39 within the platform 2, for the devices 53 on the underside 34 and in this way serve as supports for the devices 53 (as discussed in para. [0052], lines 4-7).  
Regarding claim 13, Dittrich discloses the charging station 1, where an inclined surface 25 is integrated in the adapter 11 (as seen in Fig. 3).  
Regarding claim 14, Dittrich discloses the charging station 1, where the adapter 36 has a top housing part 43 and a bottom housing part 45, whereby both housing parts 43,45 are connected to one another (as seen in Fig. 8).



    PNG
    media_image1.png
    629
    912
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich.
Regarding claims 3 and 4, Dittrich is discussed above, and discloses the charging station 1, where at least two receptacles 8” are able to be arranged on the underside 34 of the platform 2 (see discussion in para. [0055], lines 4-10, regarding the use of multiple chargers, which would require individual receptacles 8”, as seen in Fig. 4).  However, Dittrich fails to explicitly teach where the positioning of the receptacles 8” are in series or parallel with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the receptacles 8” of Dittrich’s charging station in parallel or series, since it has been held that rearranging parts of an invention involves only routine skill in the art, as disclosed in MPEP 2144.04, VI.-C.  In re Japiske, 86 USPQ 70.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich in view of Chung (U.S. Pub. 20050046385).
	Regarding claims 5, Dittrich is discussed above, and discloses the charging station having a receptacle.  However, Dittrich fails to explicitly teach where the receptacle is formed as a 1, having a receptacle 11, formed as a recess, along with clamps (as seen in Fig. 4 below) for receiving a charger A.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to utilize the recess and clamps taught by Chung with the bottom surface of the platform of Dittrich, in order to provide a recess that supports inserting a battery therein, and including functionality to concurrently charge products such as a mobile phone, etc., as taught to be desirable by Chung (see discussion in para. [0006]).
	Regarding claim 6, Dittrich teaches the charging station 1, where the platform 2 on a face (i.e. bottom face) has an opening 40’ for inserting the charger 36 into grooves 39.  
Regarding claim 7, Chung teaches the charging station 1, where the recess 11 on the underside of the platform has at least one fixture (see “clamps” in Fig. 4 below) for a charger A.  
Regarding claim 8, Chung teaches the charging station 1, where at least one, preferably two clamps serve as a fixture for the charger A (as seen in Fig. 4 below).  
Regarding claim 9, Chung teaches the charging station 1, where several clamps serve as fixture for the charger A (as seen in Fig. 4 below).  However, Chung fails to explicitly teach where there are four clamps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional clamps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04, VI.-B.  Further, the Examiner notes that providing additional clamps, would St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Chung teaches the charging station 1, where the platform has in each case a recess 11 and several clamps (as seen in Fig. 4 below) for chargers A.  


    PNG
    media_image2.png
    597
    616
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Dittrich and Chung above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional charging stations, capable of supporting multiple mobile devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        6-Nov-21
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632